At a former day of the term the appeal herein was dismissed for want of sufficient recognizance. The recognizance sent up in the original transcript, omitting prior portions *Page 262 
of it, reads as follows: "Conditioned that the said Calvin Hughes who stands charged in this court with the offense of horse racing on public road, and who has been convicted of said offense in this court, shall appear before this court from day to day and from term to term," etc. It will be noticed that it was fatally defective in that, among other things, it did not set out the punishment as required by statute. Motion for rehearing is based on the statement that the recognizance was erroneously transcribed in the transcript originally and sends up what purports to be a correct recognizance. The State replies to this, that the recognizance originally sent up was correctly transcribed, and that after the adjournment of the term of court at which the conviction occurred and during which the recognizance was entered, that the minutes of the court recording the recognizance was erased, interlined and changed so as to insert the following: "Has been convicted in this cause of a misdemeanor, and his punishment assessed at $25, as more fully appears by the judgment of conviction duly entered in this cause." The county clerk and county attorney make affidavit that such alteration has been made as shown by the record and made after the adjournment of court at which the conviction occurred. Under this state of the record this court will not reinstate the case nor grant the rehearing. We do not understand how matters of this sort should be permitted to occur in trial courts in regard to its minutes and records.
The motion for rehearing is overruled.
Overruled.